DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Status of Claims
Applicant’s election of Group I, claims 1-7 in the reply filed on August 10, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 10, 2021. As such, claims 1-7 are examined below.

Claim Objections
Claims 2-4 are objected to because of the following informalities: 
Claim 2 should be a single sentence. Instant claim 2 has a period after “all crystal planes.” before equation 1 as well as at the end of the claim. Periods may not be used elsewhere in the claims except for abbreviations, see MPEP 608.01(m). The period after all crystal planes must be removed.
Claim 2 has an ellipses between the expression and the demarcation as (1). This should be removed as it can indicate that subject matter is missing and nothing should be missing from the claim. 
Claims 3-4 recite the limitation “a variation” in line 2 of each claim. This does not match grammatically with the rest of the claim where the singular variation is in relation to the sputtering target as a whole.
Appropriate correction is required.

Claim Interpretation
Claim 1 recites the limitation “a {110} plane of gold is preferentially oriented at the surface”. Applicant has defined that the “state where the sputtering surface is preferentially oriented to the {110} plane means that the sputtering surface of the Au sputtering target is subjected to X-ray diffraction, an orientation index N of each crystal plane is found through the following Wilson's expression (1) from a diffraction intensity ratio of each crystal plane of Au, and the orientation index N of the {110} plane is larger than 1 and the largest among the25 orientation indexes N of all crystal planes” (Applicant’s specification, paragraph [0025]). Applicant further defines Wilson’s expression in paragraph [0026] of the specification and this is the expression outlined in claim 2. As a definition has been provided, preferential orientation of the {110} plane of gold at the surface will be interpreted as meaning the orientation index N of each crystal plane found through Wilson's expression (1) from a diffraction intensity ratio of each crystal plane of Au, and the orientation index N of the {110} plane is larger than 1 and the largest among the25 orientation indexes N of all crystal planes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “JCPDS·I/I(hkl)” in the expression and states that “JCPDS·I/I(hkl) is the diffraction intensity ratio of the (hkl) plane at a JCPDS card” in the second line after the expression. It is not clear what is meant by this recitation and thus it is unclear how the expression in the claim limitation is met. The JCPDS appears to refer to the Joint Committee on Powder Diffraction Standards, however it is unclear how a diffraction intensity ratio of the (hkl) plane can be taken “at a JCPDS card”.

Claim 2 recites the limitation “the orientation index N of the {110} planes of gold is larger than 1, and the largest among the orientation indexes N of all crystal planes” in lines 3-4. The comma in the middle of this limitation creates uncertainty as to which of the planes must have the largest orientation index. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0343553 A1 of Maruko.
As to claims 1-5, Maruko relates to a gold sputtering target for forming a gold thin film and a method for producing the same (Maruko, paragraph [0002]). Maruko discloses a method of producing a target having a small average crystal grain size of gold or platinum and having a uniform crystal grain size in an in-plane direction of a target surface and a thickness direction of the target in order to further stabilize film deposition characteristics during sputtering (Maruko, abstract). Maruko discloses where the gold target has an average crystal grain size from 5 to 50 μm, and a tolerance of the crystal grain size in each of the in-plane direction of the target surface and the thickness direction of the target is 20% or less (Maruko, claim 6). Maruko 
However, Maruko does not explicitly disclose where the average Vickers hardness is 40 or more and 60 or less nor where a {110} plane of gold is preferentially oriented at the surface.
Further, with respect to claims 2 and 3, it is not clear what is meant by “JCPDS·I/I(hkl)” and how a diffraction intensity ratio of the (hkl) plane can be taken “at a JCPDS card”, see 112(b) rejection above. However, Maruko does not explicitly disclose the orientation index N being greater than 1 from expression (1). Maruko also does not explicitly disclose where a variation in the Vickers hardness of the sputtering target as a whole falls within ±20%.

Maruko does disclose a method of making a gold target where gold with a purity of 99.99% was melted into an rectangular parallelepiped ingot (thereby meeting the definition of being plate-shaped) which was forged using an air hammer in the first temperature range of 0.609 Tm (541° C.) to 0.430 Tm (302° C.), and 58.7% of a long side was forged (Maruko, paragraph [0042]; where the temperature of forging falls within the claimed range for hot forging and the reduction ratio also falls within the disclosed range for reduction ratio in paragraph [0030] and claim 13). Maruko discloses after forging, the ingot has a size of (vertical) 123×(horizontal) 123×(thickness) 31 mm (Maruko, paragraph [0042]; by disclosing this finished rectangular ingot form, this meets the limitation of being plate-shaped as it is a thin-flat sheet or strip of metal).
Maruko discloses further cross-rolling, followed by a heat treatment at 0.391 Tm (250° C.) for one hour to produce a target (Maruko, paragraph [0042]; meeting the recrystallization heat treatment in paragraph [0034] and claim 13).
The MPEP notes that “Where the claimed and prior art products are produced by identical or substantially identical processes, a prima facie case of either anticipation or In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (emphasis added), see MPEP 2112.01(I).
As Maruko discloses a gold sputtering target using the same purity gold as in the instant claimed target, discloses a substantially identical method of manufacturing the target, and this process results in a grain size of the Maruko sputtering target that meets the instantly claimed target, there is a prima facie case that the gold sputtering target in Maruko would also possess the Vickers hardness, preferential grain orientation, orientation index N being greater than 1 from expression (1), and that the variation in the Vickers hardness of the sputtering target as a whole falls within ±20%. Because the U.S. Patent and Trademark Office does not possess the lab facilities to make and test the product of the prior art, the burden shifts to the applicant to demonstrate otherwise.

	As to claim 6, Maruko discloses a gold sputtering target with a size of a processed product was (vertical) 174×(horizontal) 174×(thickness) 15.5 mm (Maruko, paragraph [0047]). Maruko defines the target-shaped ingot as a plate as it notes the cross-rolling processing is determined using “plate thickness before processing – plate thickness after processing” (Maruko, paragraph [0037]).

	As to claim 7, Maruko discloses where a cylindrical ingot is formed (Maruko, paragraph [0030]). Maruko does not explicitly disclose where the sputtering target has a cylindrical shape. 
However, given that Maruko is not limited to a specific shape and already discloses using a cylindrical ingot, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the already existing cylindrical ingot disclosed in Maruko and refine that shape into a gold target in a cylindrical shape using the method disclosed in Maruko.
Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, (emphasis added) see MPEP 2144.04(IV)(A). Further in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant, (emphasis added) see MPEP 2144.04(IV)(B).
As the only difference between the gold sputtering target in Maruko and the instant claim is the shape, i.e. cylindrical, and there is no demonstration by applicant that this shape is critical nor that it produces significant or unexpected results, there is a prima facie case that the claimed shape of the sputtering target would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/893135 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the '135 application discloses a gold sputtering target with identical grain size, a {110} plane of gold preferentially oriented, and an overlapping purity for  MPEP 2112.01(I) .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733